Citation Nr: 1046942	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury, to include a bruised left knee, 
osteoarthritis, and meniscectomy residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of July 
2007.  In December 2009, the veteran appeared at a Board hearing 
held at the RO (i.e., Travel Board hearing).  In a 
decision/remand dated in June 2010, the Board granted service 
connection for residuals of a left knee injury, to include 
osteoarthritis, and meniscectomy residuals, and remanded that 
issue and the inextricably intertwined issue of entitlement to a 
compensable rating for bruised left knee.  During the course of 
appellate development, a 10 percent rating was assigned for the 
Veteran's service-connected left knee condition.  That issue 
remains on appeal, as a grant of less than the maximum available 
rating does not terminate the appeal, unless the veteran 
expressly states he is satisfied with the assigned rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was afforded a VA examination in July 2010.  During 
the course of the examination, the Veteran stated that he had 
received treatment for his left knee condition the last three 
years, including physical therapy as well as viscosupplementation 
injections.  These records are not on file, and the Veteran must 
be asked specifically to provide these treatment records, or 
identify and, if necessary, authorize VA to obtain the records.  

Additionally, the issues before the Board at the time of the June 
2010 Board decision/remand were whether new and material evidence 
has been received to reopen a claim for entitlement to service 
connection for left knee disability, to include meniscectomy 
residuals, and entitlement to an increased (compensable) 
evaluation for bruised left knee.  In the decision, the Board 
reopened the claim and granted service connection for a left knee 
disability, to include osteoarthritis and meniscectomy residuals.  
The Board remanded the appeal, explaining: 

In view of the above decision granting service connection 
for additional left knee disability, to include 
osteoarthritis and meniscectomy residuals, the Board finds 
that the issue of an increased rating for the bruised left 
knee is inextricably intertwined with the rating to be 
assigned for the now service-connected osteoarthritis and 
meniscectomy residuals, as the symptomatology cannot be 
dissociated, and the Veteran must be afforded an 
examination to determine the symptomatology associated with 
the left knee disability as a whole. 

The agency of original jurisdiction (AOJ), however, furnished a 
supplemental statement of the case in September 2010, continuing 
its denial of the issue of a compensable rating for a bruised 
left knee, and then, in an October 2010 rating decision, granted 
service connection for "left knee meniscal tear, s/p 
meniscectomy with arthritis," and assigned a 10 percent rating 
for that condition.  That rating decision also changed the 
diagnostic code for the bruised left knee from diagnostic code 
5257 (other impairment of the knee) to diagnostic code 7800 
(scars or disfigurement of the head, face, or neck).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as the 
Veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, no 
explanation was provided for the switch from a code involving the 
knee to one completely unrelated to the condition at issue, 
either by symptom or anatomical location.  

Moreover, the AOJ's actions did not comply with the remand, which 
instructed the AOJ to "readjudicate the veteran's claim for a 
higher rating for a service-connected left knee disability, which 
now includes osteoarthritis and meniscectomy residuals."  Board 
remand instructions are neither optional nor discretionary, and 
full compliance is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The reasons for the Board's instruction were that the Board's 
grant of service connection was based on the current 
osteoarthritis and meniscectomy residuals as residuals of the 
same injury in which the Veteran sustained a bruised knee, and 
that the symptomatology could not be dissociated.  Therefore, the 
AOJ should have included the additional left knee disability as 
part of a single left knee disability, unless separately ratable 
left knee disability was also found.  See VAOPGCPREC 09-04, 69 
Fed. Reg. 59990 (2004); VAOPGCPREC 9-98, 63 Fed.Reg. 56704 
(1998); VAOPGCPREC 23-97, 62 Fed.Reg. 63604 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ask the Veteran to identify the 
provider(s) of treatment for his left knee 
condition from December 2006 to the present, 
to specifically include the physical therapy 
and injections he reported at the time of his 
July 2010 VA examination.  Tell the Veteran 
he may either authorize the release of the 
records so that VA can obtain them directly, 
or obtain the records from the provider(s) 
himself.  

2.  Thereafter, adjudicate the veteran's 
claim for a higher rating for "residuals of 
a left knee injury, to include a bruised 
knee, osteoarthritis and meniscectomy 
residuals."  Take corrective action to 
ensure that the rating decision accurately 
reflects the extent of the service-connected 
left knee disability.  Unless the evidence 
reflects that a separate compensable rating 
is warranted for separate manifestations 
under current procedures concerning the 
rating of service-connected knee 
disabilities, the entire service-connected 
left knee condition should be rated as a 
single disability.  If the decision is less 
than a full grant of the benefit sought, 
furnish the Veteran and his representative 
with a supplemental statement of the case, 
and provide them an opportunity to respond, 
before the case is returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



